Citation Nr: 1513599	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for numbness of the hands and feet, sensitivity to cold, and tremor of the hands. 

2.  Entitlement to service connection for a stomach/gastrointestinal disorder. 

3.  Entitlement to service connection for a skin disorder, to include chloracne but not a fungal skin disorder.   

4.  Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney
WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2007 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA).

The Veteran testified at a hearing held at the RO before a Decision Review Officer in December 2007.  The transcript of that hearing is associated with the claims file.  In addition, the Veteran and his spouse testified at a hearing before the Board held at the RO (Travel Board) in September 2009.  The transcript of that hearing is also associated with the claims file. 

The claims were previously remanded by the Board in December 2009, December 2010 and April 2014.  The Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In a November 2014 rating decision, service connection was granted for a fungal skin disorder, to include tinea cruris and tinea pedis.  To that extent, the benefit sought on appeal has been granted and, thus, this issue is no longer on appeal to the Board.  The Veteran's claim, however, included other skin disorders, to include chloracne.  To that extent, the Veteran's claim for service connection for a skin disorder remains on appeal.  The issue has been recharacterized to reflect this.

The issues of service connection for a skin disorder, to include chloracne but not a fungal skin disorder; service connection for a stomach/gastrointestinal disorder; for special monthly compensation based upon need for aid and attendance; and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that numbness of the hands and feet, sensitivity to cold, and tremor of the hands is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for numbness of the hands and feet, sensitivity to cold, and tremor of the hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard August 2006 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in April 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board notes that the evidence does not show that the Veteran's claimed conditions of numbness in his feet and hands, hands shaking and susceptibility to cold are associated with a presumptive chronic disease listed in 38 C.F.R. § 3.309(a).  His reported conditions have not been associated with such chronic diseases as diabetes mellitus, myasthenia gravis, paralysis agitans, Raynaud's disease, amyotrophic lateral sclerosis, multiple sclerosis, syringomyelitis, or other organic disease of the nervous system.  Rather his claimed conditions have essentially been related to carpal tunnel syndrome, symptoms related to cervical and lumbar degenerative joint disease and degenerative disc disease, and symptoms related to his long history of smoking.  Consequently, presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3) is not warranted.  

Furthermore, as none of the Veteran's claimed conditions are enumerated in 38 C.F.R. § 3.309(a), consideration under 38 C.F.R. § 3.303(b) for a chronic disease that was shown to be chronic in service with a continuity of symptomatology since service is not warranted.

The Veteran, however, has claimed that these claimed conditions are related to exposure to Agent Orange while serving in the Republic of Vietnam.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  

Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  

Service records show that the Veteran served in the Republic of Vietnam from September 1966 to October 1967.  Consequently, he is presumed to have been exposed to herbicides during such service.  

In this case, however, the evidence fails to demonstrate that the Veteran has early-onset peripheral neuropathy.  The service treatment records and post-service medical records do not indicate symptoms or a diagnosis of early-onset peripheral neuropathy to a compensable degree within one year of the Veteran's last exposure to herbicides in the Republic of Vietnam.  Despite the Veteran's complaints, the first evidence of any diagnosis of neuropathy is not seen until November 1995 with regard to the upper extremities and March 1997 with regard to the Veteran's lower extremities (although a June 1989 evaluation for Social Security disability purposes showed causalgia of the left leg and buttock, subjective).  Thus, any diagnosis of neuropathy was made many years after the Veteran's last exposure to herbicides as he left the Republic of Vietnam in October 1967.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran had early-onset peripheral neuropathy such that presumptive service connection for the Veteran's complained of conditions as related to herbicide exposure is warranted.

Although the Board has found that service connection is not warranted pursuant to 38 C.F.R. § 3.303(b) or §§ 3.307(a) and 3.309(a) and (e), the Board must still consider whether the totality of the evidence supports service connection for the claimed conditions under § 3.303(a).

After considering all the evidence, the Board finds that the evidence fails to demonstrate that the Veteran's current problems of numbness in the hands and feet, sensitivity to cold and tremor of the hands are related to his military service.  The service treatment records are silent for any neurologic or circulatory problems involving the hands and feet.  No complaints or findings of abnormalities were made at the Veteran's separation examination in October 1967.

With regard to his claim for sensitivity to cold, there is no evidence the Veteran sustained a cold injury while in service, and he denied such an injury at the April 2013 VA examination.  At an April 1985 VA examination, the Veteran complained of sensitivity to cold and he was noted to be wearing long underwear; however, the examination was essentially normal and no diagnosis was given.  The available post-service treatment records are silent for findings of sensitivity to cold in the extremities.  The April 2013 VA examiner opined that the cold symptoms of the hands are likely due to impaired circulation secondary to small vessel disease related to the Veteran's history of tobacco use (one pack per day for 45 years).  Otherwise there is no evidence indicating that the Veteran's sensitivity to cold is related to his military service.  Any statements made by the Veteran to that effect do not constitute competent medical nexus evidence as he has not shown he has the requisite expertise to render such an opinion.  See 38 C.F.R. § 3.159(a)(1).  Consequently, the evidence is against finding that the Veteran's sensitivity to cold is related to his military service.  

With regard to his complaints of tremors of the hands, there is no medical evidence demonstrating he has such tremors.  The only notation seen in the available post-service treatment records is a comment in an August 2006 cardiologist's note under Social History that he has tremors.  Significantly, the Veteran has undergone neurological work up of his upper extremities several times since 1995 tremors in his hands were never noted.  In addition, the April 2013 VA examiner stated that he did not observe any hand tremors on examination.   The examiner opined that, if they do occur, they are likely due to nerve damage secondary to cervical spine stenosis/myelopathy as documented the claims file.  The Veteran has not submitted any statement explaining why he believes any tremors of the hands he has are related to his military service.  He did not testify to hand tremors at either the DRO hearing or the Board hearing, and the only statement relating to hand tremors was received in August 1986 but merely indicated that others have made comments to him about his hands shaking.  Consequently, the evidence is against finding that the Veteran's hand tremors, if any, are related to his military service.  

As for the Veteran's numbness in his hands, he testified at the December 2007 DRO hearing that he had this in service right after his face broke out for the first time and that, although he was told he had carpal tunnel, he thought it stemmed either from Agent Orange or his skin problems.  In contrast, at the Board hearing, the Veteran related the current numbness he has in the middle, ring and little fingers of the left hand were due to neck and shoulder injuries he asserted were incurred in service.  In contrast, the post-service treatment records indicate a relationship between the Veteran's current upper extremity complaints and a motor vehicle accident in 1994.  In addition, a January 2007 VA primary care note shows the Veteran related the numbness in the left hand medial two fingers to coronary stent placement in 2005.  

Furthermore, despite the Veteran's testimony that his hands go dead because of poor circulation, that is not supported by the medical evidence of record.  Instead the medical evidence shows the Veteran was diagnosed in 1995 to have carpal tunnel syndrome and underwent surgery in 1998.  In 1995, he was also diagnosed to have bilateral ulnar neuropathy, thoracic outlet syndrome, and peripheral superficial radial neuropathy on the right; however, at the April 2013 VA examination, the examiner only identified the median nerve as being currently affected in the upper extremities.  The medical records also show that, even after his carpal tunnel release surgery, the Veteran continued to have complaints of numbness in his hands.  A May 2010 VA neurology consultation report demonstrates the Veteran had normal muscle strength on the left but decreased (4/5) on the right, as well as decreased sensation to pinprick in his left upper extremity, which was thought to be due to cervical spine stenosis.  

With regard to the Veteran's lower extremity numbness, although the Veteran testified at the DRO hearing of having this in service, the service treatment records are silent regarding this.  The overwhelming medical evidence demonstrates that such complaints are related to a low back injury the Veteran received on the job in 1983.  A March 1989 letter from the Veteran's private primary care physician to the Social Security Administration states the Veteran was unable to work as an iron worker due to his persistent back problems (herniated disc, Lf-S1, of the lumbar spine).  Physical examination in June 1989 Social Security disability benefits purposes demonstrates the Veteran reported that he sustained a back injury in August 1983 and that he was having spasms and pain to about four to five inches below the knee in the left lateral leg.  He said his left toe drags as he goes up and down stairs and the left leg "gives out" since a motor vehicle accident in February 1988.  The examiner stated that he had subjective complaints that far exceeded anything that could be documented upon a physical basis.  His impression was that the Veteran had a five percent permanent and partial impairment secondary to the job injury to the low back in August 1983, chronic myofascitis of the low back, post motor vehicle accident with cervical and lumbar sprains and causalgia of the left leg and buttock, subjective.  

Actual objective medical evidence of any neurological problem involving the lower extremities is not seen until March 1997 when the Veteran was reevaluated by his private neurologist.  At that time he had pinprick hypalgesia in the LS and S1 dermatomes and some weakness of the great toe extensor in the left lower extremity.  The assessment was lumbar spondylosis with myelopathy, displacement of left lumbar disc, and left foot drop.  A December 1998 private primary care physician note shows he was seen for severe degenerative disc disease with sciatic neuritis.  A June 2005 cardiologist's note shows the Veteran stated he was told he has lower extremity tingling secondary to a back injury from a motor vehicle accident.  A May 2010 VA neurology consultation report demonstrates the Veteran had normal muscle strength on the left but decreased (4/5) on the right, as well as decreased sensation to light touch in the left lower extremity, decreased sensation to vibration in the bilateral lower extremities and no position sense in the left lower extremity, which was thought to be due to cervical spine stenosis.  

Furthermore, although the Veteran reported at the Board hearing that his left leg gives out on him, he related that to a low back problem and the medical evidence of record is clear that he injured his low back on the job in August 1983 and it also shows him reporting that the "giving out" started after a motor vehicle accident in February 1988.  

The April 2013 VA examiner opined that the Veteran's peripheral nerve symptoms are less likely than not caused by or due to his military service.  In setting forth his rationale, the examiner noted there was no record in the claims file that he was treated for any of these conditions while in service.  The Veteran has a carpal tunnel diagnosis made years after his discharge, and carpal tunnel causes numbness in the hands.  In addition, he has a nonservice-connected diagnosis of cervical stenosis and cervical spondylosis with myelopathy per neurology examination in 1997, and this can also cause neuropathy symptoms.  Per the May 2010 VA neurology note in the claims file, numbness in the upper extremities and lower extremities and decreased weakness may be related to cervical spine stenosis.  Furthermore, the Veteran has documented nonservice-connected degenerative disc disease and sciatic neuritis and herniated disc at L5-S1, which can result in neuropathy symptoms of the lower extremities.  There is also documented evidence in a neurology note from November 1997 of low back pain and pain going down both legs due to an injury as an iron worker in 1983.  There is another note documenting shooting pain in the right hand and wrist since a motor vehicle accident in 1994.  There are other notes from his private primary care physician documenting residuals from a neck and back injury due to a motor vehicle accident in 1994.  

Hence, the examiner's reasoning is essentially that the post-service medical records show that the cause of the Veteran's complaints are not related to his military service but rather due to injuries and conditions that arose thereafter.  The Board finds this examination to be highly probative as it is clearly based upon a complete examination of the Veteran and a comprehensive review of the evidence, medical and lay.  In addition, it is supported by the medical evidence.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Conversely, the Veteran submitted an opinion from his private primary care physician dated August 1, 2005, in which he opined that, due to the Veteran's exposure to Agent Orange, it is more likely than not that his neuropathy was directly caused from this exposure.  This opinion was not accompanied by any supporting clinical data and provided no detailed rationale as to why the Veteran's neuropathy was related to Agent Orange exposure in service.  Consequently, it lacks probative value and is insufficient to establish a nexus between the Veteran's current neurological problems with his upper and lower extremities.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Consequently, the Board finds the most probative and persuasive evidence as to a relationship between the Veteran's claimed numbness in the hands and feet is the April 2013 VA examiner's opinion.  The Board also finds the post-service treatment records to be persuasive as none of it relates the Veteran's complaints or diagnosed conditions to his military service.  Rather the evidence clearly demonstrates the Veteran had intervening injuries at work or from motor vehicle accidents that affected his neck and low back, which in turn are causing neurological problems with the upper and lower extremities.  

In addition, the Veteran had carpal tunnel syndrome that was not diagnosed until 1995, almost 20 years after the Veteran's discharge from active duty.  There is no evidence that this condition existed at the time of the Veteran's discharge from service or within a year thereafter.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

With regard to his lower extremities, the Veteran has not actually been diagnosed to have peripheral neuropathy in the lower extremities.  Rather he has sciatic neuritis that is clearly related to his low back condition, for which service connection has not been established.

Insofar as the Veteran has made statements relating his current numbness in his hands and feet to his military service, the Board finds his statements are not competent evidence of a nexus relationship because there is no showing the Veteran has the requisite expertise to relate his current symptoms to anything that he experienced in service.  See 38 C.F.R. § 3.159(a)(1); Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's claimed numbness of the hands and feet, sensitivity to cold and tremors of the hands is warranted because the competent, credible, probative and persuasive evidence of record fails to demonstrate that they are related to the Veteran's military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection on either a direct or presumptive basis is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for numbness of the hands and feet, sensitivity to cold, and tremor of the hands is denied.

REMAND

The Board finds that remand of the Veteran's claims for service connection for a skin disorder, to include chloracne but not a fungal skin disorder, and for a stomach gastrointestinal disorder must be remanded for additional action by the RO as described herein.  Furthermore, the issues of SMC and TDIU are inextricably intertwined with the service connection issues on appeal, and, therefore, should be reconsidered by the RO after development and reconsideration of the service connection issues.

Skin Disorder 

In a November 2014 rating decision, service connection for a fungal skin disorder, to include tinea cruris and tinea pedis, was granted.  In the rating decision, the Veteran was advised that the issue of service connection for chloracne would be addressed in a Supplemental Statement of the Case sent under separate cover.  

Furthermore, in November 2014, an addendum to the April 2013 (dated in September 2014) was received responding to the Board's April 2014 remand, including providing an opinion as to the Veteran's claim of having chloracne related to service.  

There is nothing in the Veteran's claims file, however, to indicate that such Supplemental Statement of the Case was sent to the Veteran.  The Board finds that one should have been furnished to the Veteran.  See 38 C.F.R. § 19.3.  Thus, on remand, the Veteran should be furnished with a Supplemental Statement of the Case as to the claim for service connection for a skin disorder, to include chloracne but not a fungal skin disorder.

Stomach/Gastrointestinal Disorder

In the Board's April 2014 remand, it found that the April 2013 VA examiner's medical opinion was inadequate as it failed to take into account the Veteran's competent reports of a continuity since service.  The Board requested that a new medical opinion be obtained specifically taking into account that, although not documented, the Veteran is competent to testify as to in-service symptoms and continuity of symptomatology since service.  

In the September 2014 addendum, the opining examiner stated that he could not provide an opinion without resorting to speculation.  His rationale was essentially that the service treatment records do not establish a chronic gastrointestinal condition, the separation examination does not mention a gastrointestinal condition, and review of the private medical treatment records show various complaints over the years starting in 1973 but intersperse through these visits are numerous visits where no gastrointestinal complaints are listed or gastrointestinal is documented as normal.  The examiner did state, however, that private medical treatment records for 1967 to 1973 would be helpful in providing document of service connection if available.  

Initially the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the agency of original jurisdiction should ensure that any additional evidentiary development suggested by an examiner be undertaken so that a definite opinion can be obtained.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In the present case, however, there is no indication in the record that the additional development suggested by the examiner was conducted. 

Furthermore, the September 2014 addendum fails to indicate that the examiner considered the Veteran's reports of a continuity of symptoms since service, which was the basis for the Board's finding of inadequacy in the previous remand.  Consequently, the inadequacy in the April 2013 medical opinion does not appear to have been remedied.  

Finally, the Board finds that the Veteran's claim was returned to it prematurely as a Supplemental Statement of the Case had not been furnished to the Veteran and his representative subsequent to receipt of the September 2014 addendum.  See 38 C.F.R. § 19.3.

For the above reasons, the Board finds that remand is warranted to comply with VA's duty to assist and due process requirements.

Accordingly, this case is REMANDED for the following:

1.  Contact the Veteran and ask him to identify all private medical care providers who treated him for his stomach/gastrointestinal problems between 1967 and 1973 and to provide a completed release form authorizing VA to obtain each identified provider's treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Return the Veteran's case to the VA examiner who provided the September 2014 addendum to the April 2013 gastrointestinal VA examination.  The VA examiner should be asked to reconsider his medical opinion pertaining to the Veteran's claim for service connection for a stomach/gastrointestinal disorder in light of the Veteran's competent reports of having continuous stomach/ gastrointestinal symptoms in service and since service.  The examiner should consider any additional evidence associated with the claim file since September 2014 relating to this claim.  

The examiner must state in his addendum report that he considered the Veteran's reports of onset and continuity in service and whether such statements change the previous opinion provided in September 2014 and, if so, state clearly the reasons why.

3.  Thereafter, the Veteran's claims for should be readjudicated, to include his claims for SMC and TDIU.  Such readjudication should specifically consider all new evidence of record received since the last Supplemental Statement of the Case was issued in July 2014.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


